ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2015-12-16_JUD_01_ME_09_EN.txt.                                                                                              833




                           DECLARATION OF JUDGE AD HOC GUILLAUME

                 [Translation]

                   I. Case concerning Certain Activities Carried Out by Nicaragua in the Border
                       Area — New submissions presented by Costa Rica at the close of the hearings
                       seeking recognition of its sovereignty over the disputed territory —
                       Submissions belated and hence inadmissible — Nicaragua’s compliance
                       with the Order of 8 March 2011 — Freedom of navigation on the San
                       Juan River — Régime applicable to transboundary harm caused by river
                       dredging.
                  II.	Case concerning Construction of a Road in Costa Rica along the San Juan
                       River — Proven harm to Nicaragua as a result of construction of the road,
                       but no evidence that such harm is significant.

                    1. I agree with a number of the Court’s findings. I should, however,
                 like to present here certain comments, and to explain why I do not agree
                 with some of the points in the Judgment. I will do so by taking each of
                 the joined cases in turn.


                      I. Case concerning Certain Activities Carried Out by Nicaragua in
                                 the Border Area (Costa Rica v. Nicaragua)


                    2. This first case, entitled case concerning Certain Activities Carried
                 Out by Nicaragua in the Border Area (Costa Rica v. Nicaragua), initially
                 related only to those activities, and Costa Rica’s pleadings were directed
                 exclusively to seeking a finding that Nicaragua had been in breach of
                 certain of its obligations, in particular by failing to respect Costa Rica’s
                 sovereignty over the northern part of Isla Portillos (see in particular para-
                 graphs 1 and 2 of the Application instituting proceedings). In its final
                 submissions, Costa Rica additionally asked the Court to find that it has
                 sovereignty over the disputed territory (paragraph 2 (a) of its final sub-
                 missions).
                    3. In its decision the Court found :
                 (a) that Costa Rica has sovereignty over the “disputed territory”, as
                       defined by the Court in paragraphs 69 and 70 of its Judgment ;
                 (b) that, by excavating three caños and establishing a military presence
                       on Costa Rica’s territory, Nicaragua had violated the latter’s
                       sovereignty.
                    4. I voted against the first of these findings and in favour of the second.
                 I believe that it would be helpful if I explained my reasons for those votes.
                 In order to do so, I will recall the applicable law and the local geographi-
                 cal situation, before explaining my reasoning.

                                                                                              172




5 Ord 1088.indb 341                                                                                  19/10/16 12:01

                   certain activities and construction of a road (decl. guillaume)          834

                                              1. Applicable Law
                    5. Article II of the Treaty of Limits between Costa Rica and Nicara-
                 gua of 15 April 1858 provides that “[t]he dividing line between the two
                 Republics, starting from the Northern Sea, shall begin at the end of Punta
                 de Castilla, at the mouth of the San Juan de Nicaragua River, and shall
                 run along the right bank of the said river up to a point three English miles
                 distant from Castillo Viejo”. Article IV provides that the Bay of San Juan
                 del Norte shall be “common to both Republics”. Article VI further pro-
                 vides that: “[t]he Republic of Nicaragua shall have exclusively the domin-
                 ion and sovereign jurisdiction over the waters of the San Juan River from
                 its origin in the Lake to its mouth in the Atlantic”.
                    6. Those provisions were interpreted as follows in point 1 of the third
                 paragraph of President Cleveland’s Award of 22 March 1888 :

                      “the boundary line between the Republics of Costa Rica and Nicaragua,
                      on the Atlantic side, begins at the extremity of Punta de Castilla at the
                      mouth of the San Juan de Nicaragua River, as they both existed on the
                      15th day of April 1858. The ownership of any accretion to said Punta
                      de Castilla is to be governed by the laws applicable to that subject.”
                   7. Those texts were in turn interpreted by General Alexander, who, in
                 his first Arbitral Award of 30 September 1897, noted the following :
                      (a) “Costa Rica was to have as a boundary line the right . . . bank of
                          the river” ;
                      (b) “this division implied also, of course, the ownership by Nicaragua
                          of all islands in the river and of the left . . . bank and headland” ;
                          
                      (c) “there is but one starting‑point possible for such a line, and that
                          is at the right headland of the bay”, that is to say “the extremity
                          of Punta de Castill[a], at the mouth of the river”, as it was in 1858.
                  However, given that, between 1858 and 1897, the extremity of the head-
                 land had become covered by the sea, General Alexander took as the
                 ­starting‑point for the delimitation that same headland as it was at the
                  time of his Award. He accordingly decided as follows :
                      “the initial line of the boundary to run as follows :
                         Its direction shall be due northeast and southwest, across the bank
                      of sand, from the Caribbean Sea into the waters of Harbor Head
                      Lagoon. It shall pass, at its nearest point, 300 feet on the northwest
                      side from the small hut now standing in that vicinity. On reaching the
                      waters of Harbor Head Lagoon, the boundary line shall turn to the
                      left, or southeastward, and shall follow the water’s edge around the
                      harbor until it reaches the river proper by the first channel met. Up
                      this channel, and up the river proper, the line shall continue to ascend
                      as directed in the treaty.”


                                                                                            173




5 Ord 1088.indb 343                                                                                19/10/16 12:01

                   certain activities and construction of a road (decl. guillaume)         835

                    8. In his second Award of 20 December 1897, General Alexander
                 ­further noted that
                      “the San Juan River runs through a flat and sandy delta in the lower
                      portion of its course and . . . it is obviously possible that its banks
                      will not only gradually expand or contract but that there will be
                      wholesale changes in its channels . . . Today’s boundary line must
                      necessarily be affected in future by all these gradual or sudden changes.
                      But the impact in each case can only be determined by the circum-
                      stances of the case itself, on a case‑by‑case basis in accordance with
                      such principles of international law as may be applicable.”

                 He added that “[t]he proposed measurement and demarcation of the
                 boundary line will not have any effect on the application of those princi-
                 ples”, concluding that “[t]he only effect obtained from measurement and
                 demarcation is that the nature and extent of future changes may be easier
                 to determine”.
                    9. It was in these circumstances that the demarcation was effected, and
                 that its results were recorded on 2 March 1898 (Alexander Proceedings
                 Acta X).
                    10. In his third Award of 22 March 1898, General Alexander further
                 stated that “[b]orders are intended to maintain peace, thus avoiding dis-
                 putes over jurisdiction. In order to achieve that goal, the border should
                 be as stable as possible.” He accordingly concluded that “[f]luctuations in
                 the water level will not alter a position of the boundary line, but changes
                 in the banks or channels of the river will alter it, as may be determined by
                 the rules of international law applicable on a case‑by‑case basis”.

                    11. It should be noted that these various awards are not totally consis-
                 tent. Thus the Cleveland Award states that the boundary begins at the
                 extremity of Punta de Castilla at the mouth of the river, as those features
                 were on 15 April 1858. That award accordingly appears to freeze the situ-
                 ation as it was at a precise date. On the other hand, the second and third
                 Alexander Awards do not preclude the possibility of changes in the
                 boundary in the future.

                                   2. The Current Geographical Situation
                    12. As to be expected, the geographical situation has radically changed
                 since 1897 as a result of erosion to the east of the delta and accretion to
                 the west.
                 (a) The headland of Punta de Castilla has been reduced still further, and
                      the initial marker placed there in 1897 is today under the sea.
                 (b) Harbor Head Lagoon has essentially retained its former shape.

                 (c) The Parties disagree regarding the sandbank which partially closed
                     the lagoon in 1897. Costa Rica claims that this feature still exists only

                                                                                           174




5 Ord 1088.indb 345                                                                               19/10/16 12:01

                   certain activities and construction of a road (decl. guillaume)          836

                      in its eastern part, and that its western part has disappeared. It further
                      contends that the channel referred to in the Alexander Awards has
                      also disappeared (CR 2015/14, p. 31). Nicaragua maintains that this
                      feature still exists and that it remains connected both to San Juan
                      Island and to Punta de Castilla (CR 2015/15, p. 24).

                 (d) The Island of San Juan has, it appears, been reduced in size, but is
                     still shown on the most recent maps.
                 (e) The main channel of the San Juan River has remained comparable
                     to what it was before (with some slight changes). It is, however, diffi-
                     cult to determine at the current time where its actual mouth lies.
                 (f) The Bay of San Juan del Norte is now completely silted up. It has
                     disappeared, as have the Port of Greytown and the lighthouse and
                     facilities constructed by Vanderbilt on San Juan Island.


                                        3. The Judgment of the Court
                    13. Nicaragua recalls that, according to General Alexander’s first
                 Arbitral Award, from the headland of Punta de Castilla the boundary
                 “shall follow the water’s edge around the harbor [at Harbor Head] until
                 it reaches the river proper by the first channel met”. It will then continue
                 “up this channel and up the river proper”. Nicaragua claims that today
                 the first channel met coming from the east is the caño which it dredged,
                 and that the boundary runs along that channel. It accordingly concludes
                 that the activities carried out by it on that caño and a little further north
                 were conducted on Nicaraguan territory and were lawful. Costa Rica
                 denies this.
                    14. The Court has concluded that “the right bank of the caño which
                 Nicaragua dredged in 2010 is not part of the boundary between Costa
                 Rica and Nicaragua” (Judgment, para. 92). I entirely agree with this, and
                 I accordingly consider, like the Court, that in dredging that caño and then
                 excavating two others, and in establishing a military presence in the area,
                 Nicaragua violated Costa Rica’s territorial sovereignty.
                    15. On the other hand, in my view the Court was not entitled to rule
                 on the belated submissions by Costa Rica in which it asked the Court to
                 recognize its sovereignty over the disputed territory, since the latter was
                 not in a position to take such a decision in light of the material in the case
                 file.
                    16. Article 40, paragraph 1, of the Statute provides that the subject of
                 the dispute must be indicated in the application, and this is reiterated in
                 Article 38, paragraph 1, of the Rules. The Court has deemed those provi-
                 sions “essential from the point of view of legal security and the good
                 administration of justice” (Ahmadou Sadio Diallo (Republic of Guinea v.
                 Democratic Republic of the Congo), Merits, Judgment, I.C.J. Reports
                 2010 (II), p. 656, para. 38, citing Certain Phosphate Lands in Nauru
                 (Nauru v. Australia), Preliminary Objections, Judgment, I.C.J. Reports

                                                                                            175




5 Ord 1088.indb 347                                                                                19/10/16 12:01

                   certain activities and construction of a road (decl. guillaume)                   837

                 1992, p. 267, para. 69). The subject of a dispute is thus defined by the
                 claims presented in the application. Additional claims are not admissible
                 unless they fall within the scope of that subject ; if not, they must be dis-
                 missed for lateness. The only exception to that rule is if the new claims
                 were implicit in the application, or arose directly out of the question
                 which is the subject‑matter of the application (Ahmadou Sadio Diallo,
                 op. cit., p. 657, para. 41, citing those two criteria as identified by the
                 Court in its preliminary objections Judgment in the case concerning Cer‑
                 tain Phosphate Lands in Nauru (Nauru v. Australia), op. cit., p. 266,
                 para. 67). However, in the present case, the Application concerned certain
                 activities carried out by Nicaragua in the border area, and its subject was
                 not the delimitation of the Parties’ territory. Moreover, Costa Rica’s new
                 claims were not implicit in the Application ; nor did they arise directly out
                 of the question that was the latter’s subject‑matter. They transformed a
                 dispute over State responsibility into a territorial dispute.

                   17. Furthermore, it makes no difference that Nicaragua did not object
                 to Costa Rica’s new submissions, and that one of its counsel even admit-
                 ted that both Parties were asking the Court to rule on the course of the
                 boundary and the resultant territorial sovereignty (CR 2015/15, p. 58). In
                 so doing, Nicaragua did indeed accept the Court’s jurisdiction to rule on
                 Costa Rica’s new submissions. But jurisdiction must not be confused with
                 admissibility. Even if those new submissions fell within the Court’s juris-
                 diction under the forum prorogatum principle, they still had to comply
                 with the procedural rules set out in the Statute and the Rules of Court. It
                 was for the Court to ask itself proprio motu whether Costa Rica’s new
                 submissions were admissible 1.

                   18. This was particularly necessary here, since the Court did not
                 have before it all of the necessary material to enable it to give a clear rul-
                 ing. Moreover, it carefully avoided doing so. Thus, while recognizing
                 Costa Rica’s sovereignty over the disputed territory, it refrained from
                 defining that territory’s limits. It is true that it defined that territory as
                 “the northern part of Isla Portillos . . . between the right bank of the dis-
                 puted caño, the right bank of the San Juan River up to its mouth at the
                 Caribbean Sea and the Harbor Head Lagoon” (Judgment, para. 69).
                 Thus, the Court agreed with the Parties in its recognition of Nicaragua’s
                 sovereignty over the lagoon and over the sandbank marking the latter’s
                 margin. The Court further found that Costa Rica had sovereignty over
                 the disputed territory. However, it also noted that the Parties had
                 expressed differing views on the location of the mouth of the San Juan
                 River where it flows into the Caribbean Sea, and did not address the
                 question of its precise location. It accordingly decided to refrain from rul-
                 ing on that point (ibid., para. 70). It adopted the same reasoning for the

                    1 See to this effect, R. Kolb, La Cour internationale de Justice, Paris, Pedone, 2013,

                 p. 256.

                                                                                                     176




5 Ord 1088.indb 349                                                                                          19/10/16 12:01

                   certain activities and construction of a road (decl. guillaume)           838

                 stretch of the Caribbean coast lying between Harbor Head Lagoon and
                 the mouth of the San Juan (Judgment, para. 70).
                    19. I can understand the Court’s scruples on these two latter points.
                 The case file is silent on the first, and incomplete on the second. I note in
                 particular that Professor Thorne, Costa Rica’s expert, does not address
                 this second question in his report. On the other hand, Professor Kondolf,
                 Nicaragua’s expert, states that “[t]he lagoon appears to have a hydrologic
                 connection to Greytown Harbor to the west, via a channel behind the
                 barrier spit” (App. 1, Sec. 2.7, of Nicaragua’s Counter‑Memorial, Vol. I).
                 Furthermore, that channel appears on some of the recent photos. Finally,
                 it is shown on the most reliable of the maps produced by Costa Rica. I
                 would therefore tend to think that Nicaragua’s description of the area is
                 closer to the reality than that claimed by Costa Rica. The Court’s silence
                 nonetheless remains understandable.

                    20. The Court thus took it upon itself to define the disputed territory,
                 and then to decide which State had sovereignty over that territory, with-
                 out completely fixing its boundaries. However, according to the Court’s
                 jurisprudence, “‘to define’ a territory is to define its frontiers” (Territorial
                 Dispute (Libyan Arab Jamahiriya/Chad), Judgment, I.C.J. Reports 1994,
                 p. 26, para. 52). In acting as it did, the Court ignored that principle, just
                 as it ignored its jurisprudence on the admissibility of new claims. It would
                 have sufficed in this case to find that Nicaragua’s activities had taken
                 place on Costa Rican territory, without ruling on these additional claims.
                 
                    21. I also agreed with the Judgment’s finding that, “by excavating two
                 caños in 2013 and establishing a military presence in the disputed terri-
                 tory, Nicaragua has breached the obligations incumbent upon it under
                 the Order indicating provisional measures issued by the Court on
                 8 March 2011” (point 3 of the operative clause). I would add that, con-
                 trary to what Costa Rica claims, Nicaragua did comply with the Order’s
                 other provisions, as the Court implicitly recognizes.

                   22. Point 4 of the operative clause concerns certain incidents cited by
                 Costa Rica. It calls for certain additional comments on my part. The two
                 incidents mentioned in paragraph 135 of the Judgment undoubtedly
                 involved a violation by Nicaragua of Costa Rica’s rights of navigation
                 under the 1858 Treaty, as interpreted by the Court in favour of inhabit-
                 ants of the right bank of the river. On the other hand, the three other
                 instances mentioned by Costa Rica, and not accepted by the Court, did
                 not involve such a violation (Judgment, para. 136). The first of them con-
                 cerns a teacher who was allegedly prevented from reaching his school by
                 boat in the absence of a letter of authorization from Nicaragua. However,
                 the only evidence was from press articles, and the incident was not proved.
                 The same applies to another incident involving two Costa Rican resi-
                 dents, who, according to a statement by a Costa Rican police officer who
                 received the complaint, were made to pay a departure tax at a Nicara-

                                                                                             177




5 Ord 1088.indb 351                                                                                 19/10/16 12:01

                   certain activities and construction of a road (decl. guillaume)        839

                 guan army post. The last incident concerned journalists who were not
                 allowed to travel to Isla Portillos. However, they were not engaged in
                 commerce on the San Juan, nor were they inhabitants of the river’s right
                 bank ; thus their travel was not covered by the provisions of the
                 1858 Treaty as interpreted by the Court. In sum, the two proven incidents
                 are clearly regrettable, but one is bound to note that these were two iso-
                 lated incidents over a period of five years, from which no general conclu-
                 sions can be drawn regarding the overall conduct of the Nicaraguan
                 authorities.

                    23. Costa Rica further complained of the manner in which Nicaragua
                 was carrying out dredging works on the San Juan River. The Court
                 rejected Costa Rica’s submissions for reasons with which I am entirely in
                 agreement. In particular, it took the view that, in the absence of any
                 transboundary harm as a result of the dredging programme, it was unnec-
                 essary for it to determine the responsibility régime applicable in the mat-
                 ter (Judgment, para. 119). The Court thus refrained from deciding
                 whether or not the rules governing responsibility for this type of harm
                 under the 1858 Treaty had been modified as a result of developments in
                 international customary law.
                    24. In this regard I would recall that, according to point 6 of the third
                 paragraph of President Cleveland’s Arbitral Award of 22 March 1888 :

                         “The Republic of Costa Rica cannot prevent the Republic of Nic-
                      aragua from executing at her own expense and within her own terri-
                      tory such works of improvement, provided such works of improvement
                      do not result in the occupation or flooding or damage of Costa Rica
                      territory, or in the destruction or serious impairment of the navigation
                      of the said River or any of its branches at any point where Costa Rica
                      is entitled to navigate the same. The Republic of Costa Rica has the
                      right to demand indemnification for any places belonging to her on
                      the right bank of the River San Juan which may be occupied without
                      her consent, and for any lands on the same bank which may be
                      flooded or damaged in any other way in consequence of works of
                      improvement.”
                    25. It is clear from this passage that, to quote what the Court said in
                 its Judgment of 13 July 2009 :
                      “Nicaragua may execute [at its own expense] such works of improve-
                      ment [of navigation] as it deems suitable, provided that such works
                      do not seriously impair navigation on tributaries of the San Juan
                      belonging to Costa Rica” (Dispute regarding Navigational and Related
                      Rights (Costa Rica v. Nicaragua), Judgment, I.C.J. Reports 2009,
                      p. 269, para. 155).
                   26. Furthermore, according to the Cleveland Award, works of
                 improvement conducted for purposes of navigation on the San Juan must

                                                                                          178




5 Ord 1088.indb 353                                                                              19/10/16 12:01

                   certain activities and construction of a road (decl. guillaume)      840

                 be carried out without resulting in the occupation or flooding or damage
                 of Costa Rican territory. The Award further states that Costa Rica is
                 entitled to be indemnified on account of any such damage.

                   27. The Parties disagree on the interpretation of this latter provision.
                 Nicaragua maintains that, in the event of any damage as a result of
                 improvement works on the river, Costa Rica is not entitled to have those
                 works halted, but can only claim compensation for any damage suffered.
                 Costa Rica disagrees.
                   28. For my part, I observe that the first and the second sentences of
                 point 6 of the third paragraph of the Cleveland Award differ in scope.
                 Thus, Costa Rica’s right to indemnification is recognized in the second
                 sentence solely in the event of damage to its territory and not in the case
                 of serious impairment of navigation. Moreover, incidental damage to
                 Costa Rican territory as a result of works carried out on the San Juan
                 requires indemnification on account of the damage suffered. This, it seems
                 to me, is a case of transboundary harm covered by a régime of objective
                 responsibility (for a comparable case, see the Arbitral Awards of
                 16 April 1938 and 11 March 1941 in the Trail Smelter case (United
                 Nations, Reports of International Arbitral Awards (RIAA), Vol. 3,
                 pp. 1905-1982)). In my view that responsibility régime is still applicable.
                 The 1858 Treaty and the Cleveland Award give Nicaragua wide freedom
                 of action in relation to works on the San Juan River. The counterpart of
                 that freedom is an obligation to indemnify Costa Rica for damage caused
                 to its territory, irrespective of whether such damage is significant. This
                 special régime, which forms a single whole, remains applicable, and I see
                 no reason to restrict Costa Rica’s right to be compensated, any more than
                 Nicaragua’s right to act. The two rights are indissolubly linked.

                    29. Finally, I agree entirely with the Court’s rejection of all of Costa
                 Rica’s submissions regarding reparation for such damage as it may have
                 suffered, with the exception of material damage caused by Nicaragua’s
                 wrongful acts on Costa Rican territory, that is to say, any damage result-
                 ing from the construction of the caños. Such damage is plainly modest,
                 and it is to be hoped that the two States can succeed in evaluating it by
                 joint agreement.


                      II. Case concerning Construction of a Road in Costa Rica along
                                the San Juan River (Nicaragua v. Costa Rica)


                    30. As regards the second case, I agree with the Court’s decision that,
                 in constructing Route 1856, Costa Rica was in breach of its procedural
                 obligations by not carrying out a prior environmental impact study.
                 Nicaragua further contended that the construction of the road had had a
                 significant harmful impact on the San Juan River. The Court rejected
                 those claims. I agreed with that finding with a certain amount of hesita-

                                                                                        179




5 Ord 1088.indb 355                                                                            19/10/16 12:01

                   certain activities and construction of a road (decl. guillaume)         841

                 tion, and would now like to provide some additional clarification in this
                 regard.
                    31. There is no doubt that this road, constructed in haste by a variety
                 of undertakings, without prior technical planning or proper supervision,
                 suffered from numerous defects, which to date have not been remedied,
                 or only remedied in part, and sometimes temporarily.
                    32. The Parties agree that the construction of the road resulted in an
                 increase in the sedimentary load of the San Juan River. They disagree on
                 the quantity of sediment involved.
                    According to Professor Kondolf, it amounts to 190,000 to 250,000 tonnes
                 per year (Judgment, para. 182). In the view of Professor Thorne, it
                 amounts, at most, to 75,000 tonnes per year (ibid., para. 183). The experts
                 further debated the proportion of those sediment totals deposited on the
                 bed of the river to those remaining suspended. The former, according to
                 the estimates, varies from 5 to 18 per cent.
                    On the other hand, both Parties consider that 90 per cent of the waters
                 of the San Juan flow into the sea via the Colorado River, and 10 per cent
                 via the Lower San Juan (ibid., para. 198). They further agree that 16 per cent
                 of the suspended sediments and 20 per cent of the coarse load are carried
                 by the San Juan, with the remainder being carried by the Colorado (ibid.).
                    On the basis of these figures, Nicaragua states that 22,192 tonnes of
                 sediment reach the Lower San Juan each year, including 7,600 tonnes of
                 coarse sediment (CR 2015/10, p. 13). Costa Rica contends that the latter
                 only amounts to some 750 to 1,500 tonnes per year (see, inter alia, the
                 report by Professor Thorne in the Appendix to Costa Rica’s Rejoinder,
                 Vol. I, para. 4.100).
                    33. On the other hand, the Parties agree that the sedimentary load of
                 the San Juan is already very high. Costa Rica estimates it at
                 12,678,000 tonnes per year, while Nicaragua’s expert mentions a figure of
                 13,700,000 tonnes (Judgment, para. 193). Thus, the average annual sedi-
                 mentary load attributable to the road is estimated at from 0.6 percent to
                 2 per cent of the total (ibid., paras. 186 and 194).
                    34. It therefore appears to me clearly established that the increase in
                 the river’s sedimentary load as a result of the construction of the road has
                 inevitably led to additional dredging works on the Lower San Juan, and
                 thus caused harm to Nicaragua.
                    35. Does that amount to significant transboundary harm ? That is open
                 to question, given the sedimentary load already carried by the San Juan.
                 Nicaragua indeed claims that the additional sedimentary load produced
                 by the construction of the road, although marginal, has created serious
                 obstacles to navigation over the first 3 km of the lower part of the river.
                 While not excluding such a possibility, I am bound to note that Nicara-
                 gua has provided no evidence of this, and that its submissions on this
                 point must accordingly be rejected.

                                                             (Signed) Gilbert Guillaume.


                                                                                           180




5 Ord 1088.indb 357                                                                               19/10/16 12:01

